Title: Joseph C. Cabell to Thomas Jefferson, 17 September 1814
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


          Dear Sir,  Warminster. 17th Sepr 1814.
          The dangers of our country will be my apology for troubling you with this letter. I wish to draw your attention to the important subject of our financial difficulties, & particularly those which will present themselves to the Genl Assembly at its next session: and to sollicit the favor of you to put me in possession of any hints, or plans which you may think adapted to the crisis. I went to Richmond when the Governor issued his proclamation. When I called on him, he informed me that the enemy was
			 expected every day;
			 that a large militia army was assembling  which would in a few days be competent to repel any assault that would probably be made: but that this army must be disbanded for
			 want of support, unless money could be procured: that there
			 was no money in the Treasury & none at Washington: that our only resource for the emergency was a Loan from the Banks, to the amt of 50, or 100,000$ in anticipation of the Revenue; but that the Banks had declined lending, on the ground that they were already in advance to the state to the amt of $160,000—& and that it was utterly out of their power to lend any a further sum, without imminent danger of inability to pay their notes: that he had exhorted them to hazard every consequence, sooner than suffer the country to be laid open to the incursions
			 of the British army, but had found them deaf to his remonstrances: and that he saw no it was yet possible that it those institutions might be prevailed on to lend the state, provided the application  should be seconded by members of the Genl Assembly: and that he wished me to undertake to renew the application on his behalf, supported by such arguments as it might be in my power to urge. I waited on some of the officers of the
			 two Banks, in compliance with the Governor’s Request. Among the arguments I urged used, I stated that tho’ a stoppage of paymt of specie, was in itself a great evil, yet I considered it as less than that the enemy should march to Richmond & blow up our capitol, & I had no hesitation in believing that the Genl Assembly would not be unmindful of the favor of cooperation by the Banks at so critical a period. After some deliberation, the two Banks agreed to advance the sum of $140,000, for the use of the state—which added to their previous advances, would make an aggregate of $300,000. The day after this loan, the Farmer’s Bank stopped payment in specie: & the next day the Virginia Bank also stopped: but under a promise to reopen their issue of specie, as soon as
			 it could be got down from Lynchburg. Upon enquiry I learned they expected $20,000—which wd last but a few days: owing to the Great drain of specie to supply change for the use of the army. The Virginia Bank perhaps will go on—but I think it will not. The Farmer’s Bank certainly will
			 not. The alledged cause, of this suspension, is the late suspension in the northern Towns.  Such was the state The want of change was sensibly felt in consequence of this measure. It was believed that by some that the individuals had hoarded and were hoarding specie. It was feared that the supplies for the army, so much wanted, would by be affected by fears of the solidity of the paper: and a meeting of the merchants was talked of, to support the character of the notes.—Almost our whole revenue has been, or will have been
			 anticipated by the time 10th Octr. So many of the people are called out or have left home, that the sheriffs will probably in many instances find it difficult to collect the taxes. The Genl Govt owed Virginia last winter, upwards of $400,000, & passed a law to provide for paying the debt—but from some cause or other the acct has not been settled & paid in conformity to the act—and now they have no money. An army of 10, or 12,000 men is now guarding Richmond, not to mention the force at Petersburg & in the northern neck. For the present, we are compelled to support this force, the expence of which is & will be vast indeed; & one of the first duties of the Assembly will be
			 to adopt measures for this purpose. We have a right to expect that Congress will take from our shoulders this heavy burthen, but that Govt is without money, & we must defend ourselves, at every cost & hazard, trusting in ultimate remuneration. I came up on 13th inst to prepare for my affairs for a long absence on the Assembly—I wd wish to carry some useful ideas with me, when I take join the Senate—& I take the liberty once more to ask the kindness of you to furnish me with such suggestions as you may deem useful for the occasion. I will use them under such restrictions as you may think
			 proper to impose. I should
			 be happy to call on you; but I must try to make at least some shall be so engaged in settling my necessary affairs, I am not certain it will be in my power to pass thro’ Albemarle. By the 5th Octr I count on leaving home. I wish to obtain Col. nicholas’s consent that he may be put in nomination as our next Governor.
          I am, dr Sir, with the most sincere respect & esteem, yr friend & Humb: Servt Joseph C. Cabell
        